Citation Nr: 0323486	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


REMAND

In February 2003, under 38 C.F.R. § 19.9(a)(2) (2002), the 
Board requested that the veteran be asked to provide further 
information on his claimed PTSD stressors and that efforts to 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) be made.  The Board has since received the 
veteran's personnel file from the service department, and he 
has also submitted an additional statement regarding his 
stressors.

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction, here 
the Phoenix VARO, for initial consideration and without 
having to obtain the claimant's waiver.  Also, the Federal 
Circuit determined that 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C.A. § 5103(b) (West 2002), which 
provides the claimant one year to submit evidence.  This 
section was also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO, and the veteran has not in any way waived RO 
consideration of this evidence.  In view of the Federal 
Circuit decision, and so as to provide every consideration to 
the veteran's claim without taking action that might 
prejudice his appeal, the Board observes that additional due 
process requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159,3.326(a) (2002).

Moreover, upon an initial review, the Board finds that the 
veteran's newly submitted lay statement is of such detail 
that efforts need to be made to contact USASCRUR for 
additional stressor development.  It does not appear that 
this development was ever actually conducted.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claim and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  The RO should then make copies of 
relevant documentation, including the 
veteran's May 2003 lay statement, and 
contact the USASCRUR to request that 
additional development be accomplished in 
furtherance of verifying the veteran's 
claimed stressors.  The RO should 
identify all claimed stressors in its 
letter to the USASCRUR.  All materials 
received from USASCRUR should be added to 
the claims file, and, if no relevant 
materials are received, documentation to 
that effect should be added to the claims 
file.

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the claim of 
entitlement to service connection for 
PTSD.  If this claim remains denied, the 
RO should then issue a Supplemental 
Statement of the Case addressing this 
claim.  This Supplemental Statement of 
the Case should also include the recently 
enacted provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.  The veteran has the right to submit 
additional evidence and argument this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


